Name: 2013/213/EU: Commission Implementing Decision of 29Ã April 2013 amending Decision 2010/221/EU as regards the approval of national measures for preventing the introduction of ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar) into certain areas of Ireland and the United Kingdom (notified under document C(2013) 2381) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  trade;  Europe;  health;  international trade;  agricultural activity;  fisheries
 Date Published: 2013-05-01

 1.5.2013 EN Official Journal of the European Union L 120/16 COMMISSION IMPLEMENTING DECISION of 29 April 2013 amending Decision 2010/221/EU as regards the approval of national measures for preventing the introduction of ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar) into certain areas of Ireland and the United Kingdom (notified under document C(2013) 2381) (Text with EEA relevance) (2013/213/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (2) allows certain Member States to apply restrictions on consignments of aquatic animals that are placed on the market or imported, in order to prevent the introduction of certain diseases into their territory. (2) Member States can apply such restrictions provided that they have either demonstrated that their territory, or certain demarcated areas of their territory, are free of such diseases or that they have established an eradication programme to obtain such freedom. (3) The restrictions related to ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar) provided for in Decision 2010/221/EU are intended to apply only until 30 April 2013. OsHV-1 Ã ¼Ã ½ar is an emerging disease with many uncertainties and the surveillance programmes approved by this Decision have not yet been fully evaluated. Therefore, the period of time that Member States can put in place specific restrictions related to this disease should be prolonged for another year. (4) Decision 2010/221/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 3a(2) of Decision 2010/221/EU, the date 30 April 2013 is replaced by 30 April 2014. Article 2 This Decision shall apply from 1 May 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 98, 20.4.2010, p. 7.